Citation Nr: 1102414	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision mailed in June 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for anxiety 
disorder, claimed as posttraumatic stress disorder (PTSD), with a 
50 percent evaluation.  The Veteran perfected his appeal 
regarding the evaluation.

The Veteran testified in April 2006 before the Decision Review 
Officer at the RO. A transcript has been incorporated into the 
record.  In January 2009 the Veteran testified before the 
undersigned at a travel board hearing held at the RO.  As well, a 
transcript has been incorporated into the record.

This matter came before the Board in August 2009 and again in 
July 2010.  The Board on both occasions remanded for further 
development, specifically to obtain VA treatment records.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of this appeal, a December 2006 rating 
decision denied a total disability rating by reason of individual 
unemployability due to service-connected disabilities.  A letter 
dated in December 2006 from the VA informed the Veteran of this 
denial.  He did not file a notice of disagreement with that 
determination.  Accordingly, that matter is not before the Board 
at this time.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009); 38 C.F.R. § 20.200 (2010).  The Veteran may always file a 
new claim at the RO for this issue if he so desires.     


FINDING OF FACT

During the appeals period, the Veteran's anxiety disorder has 
been manifested by no more than some occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect and panic attacks more than once per 
week, disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for service-connected anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim. In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that any notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim for service connection was 
awarded with an effective date of January 4, 2005, the date of 
his claim, and an initial disability rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  He 
was provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre- 
adjudicatory notice that he would be assigned effective dates in 
accordance with the facts found as required by Dingess, he 
nevertheless had the opportunity to appeal the downstream issues 
if he so desired.

Thus, for the sake of argument, based on the record as a whole, 
the Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what was 
necessary to substantiate his claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of his 
claim such that the essential fairness of the adjudication was 
not affected.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant psychiatric 
examinations, and afforded the appellant an opportunity to 
present testimony before the Board.  All told, these reports 
reflect that the VA physicians reviewed the Veteran's past 
medical history and claims files, recorded his current 
complaints, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record, and 
pertinent to the rating criteria. Supporting rationale was also 
provided for the opinion proffered.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).   All known and available records relevant to the issue 
on appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Initial Rating for Anxiety Disorder

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

As the appeal regarding the evaluation of the service-connected 
anxiety disorder involves an original claim, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known as 
"staged rating."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In the June 2006 rating decision on appeal, the RO granted 
service connection for anxiety disorder and assigned a 50 percent 
disability rating from January 4, 2005, pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9400.  The Veteran contends that he is 
entitled to a rating higher than 50 percent.

Under this criteria, a 100 percent rating is warranted if there 
is total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships. 

The current 50 percent evaluation is warranted when occupational 
and social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  GAF scores are generally used in examinations reports 
regarding veterans' psychiatric disabilities.  

A VA psychiatric examination in May 2005 noted the Veteran had 
last worked in 1982.  He had subsequently won money in the 
lottery several times and had lived off his land and from buying 
and selling property.  He liked to fish, hunt, garden, and watch 
nature on his property.  On examination, he was casually dressed 
and disheveled but exhibited adequate hygiene.  He was 
cooperative and friendly.  His thought content had some 
grandiosity and some paranoid ideation.  His mood was euthymic 
and his affect restricted.  He denied hallucinations except when 
under the influence of cocaine.  He denied homicidal or suicidal 
ideations.  The Veteran had good remote and recent memory and 
oriented to person, place, and time.  The diagnoses were 
delusional disorder; polysubstance abuse; and antisocial 
personality traits.  The GAF score was 45.

On VA examination in May 2006, the Veteran reported that he had 
four children and was close to one of them.  He reported that he 
had "a lot" of friends but led a fairly isolated lifestyle in 
the country.  He participated in a weekly poker game.  On 
examination, he was casually dressed, with disheveled clothes.  
His speech was unremarkable and mood depressed.  He was fully 
oriented.  His thought process was unremarkable; thought content 
showed paranoid ideation and there was evidence of paranoid 
delusions.  There was no sleep impairment, no hallucinations, no 
inappropriate behavior, no obsessive or ritualistic behavior, and 
no panic attacks.  There was no homicidal or suicidal ideation.  
The Veteran exhibited fair impulse control but there was some 
history of violent incidents after his Vietnam service; the 
Veteran did not want to discuss these.  Memory was normal.  The 
Veteran stated that he had not worked since 1982, and he 
attributed this to injuries sustained in an automobile accident.  
The Axis I diagnoses were delusional disorder, persecutory type; 
polysubstance abuse; and anxiety disorder not otherwise 
specified.  A GAF of 60 was assigned to the anxiety disorder.

An October 2006 outpatient treatment record noted the Veteran 
reported excessive frustration when facing minor inconveniences 
to the point of considering suicide at times.  He claimed that he 
was too religious to actually attempt suicide but was willing to 
take an antidepressant.  The mental status examination noted that 
he was alert and oriented, not psychotic, and not suicidal; while 
he had a depressed mood and reported intermittent suicidal 
ideation, he had no intent and no delusions were detected.  The 
GAF score was 60.

In March 2007, the Veteran reported he was experiencing impaired 
memory as well as anxiety and panic attacks.  On examination he 
was alert, oriented, not psychotic, and not suicidal.  There was 
paranoid thinking but no evidence of delusions.

In April 2007, the Veteran reported mild improvement in his 
anxiety level.  In June 2007 he was fully oriented, with good 
memory and logical and goal-oriented thought process.  He was not 
suicidal, homicidal, or delusional.

On a January 2008 VA psychiatry consultation report, the Veteran 
stated that he had a lot of friends but that he did not like to 
"hang" with them, preferring to stay by himself and study.  He 
was dressed in casual attire and showed adequate personal 
hygiene.  His thought process was organized, consistent, and 
logical.  The examiner diagnosed PTSD and polysubstance abuse, by 
history, and assigned a GAF score of 47.

A March 2008 treatment record noted the Veteran reported 
nightmares, intrusive thoughts, flashbacks, irritable mood, 
avoidance of crowded places, hypervigilance, suspiciousness, and 
locking of doors.  On examination he was alert, oriented, and not 
suicidal or homicidal.  He was not hallucinatory or delusional.  
His speech was well-articulated, and his thought process was 
logical and goal-oriented.  Memory was good.  The diagnoses were 
alcohol dependence; PTSD; anxiety disorder, not otherwise 
specified; and depressive disorder, not otherwise specified.  The 
examiner stated that based on the Veteran's symptomatology it was 
highly unlikely he could work at this time.

Treatment records dated from February 2009 to January 2010 note 
the Veteran was fully oriented, not suicidal or homicidal, not 
hallucinatory or delusional.  He had good memory and good 
attention and concentration.  The diagnoses included PTSD, 
alcohol dependence, anxiety disorder, and depressive disorder.  
The GAF score was consistently listed as 45.

Lay statements received in 2008 from the Veteran's daughter and 
several neighbors reported that he had become less social in 
recent years and had little contact with his family.

A VA examination was conducted in November 2009, and the examiner 
prepared an amended examination report in March 2010.  The 
examiner described the Veteran's depressed mood as mild/moderate 
and his anxiety as variable and mild.  The Veteran reported a 
close relationship with his daughter from a former marriage, but 
stated that he did not "claim" his other, out of wedlock, 
children.  He reported having two to three close friends.  On 
examination, he was clean and appropriately and casually dressed.  
His speech was unremarkable, spontaneous, clear, and coherent, 
and his affect was full.  His orientation was intact to person, 
place, and time.  Memory was normal.  Thought process was 
unremarkable.  He exhibited suspiciousness regarding the VA 
system but he had no delusions and understood the outcome of his 
behavior.  The Veteran reported sleeping four hours per night and 
stated that his energy was poor.  He had no hallucinations and no 
inappropriate or obsessive behavior.  There were no homicidal or 
suicidal thoughts.  Impulse control was fair and there were no 
episodes of violence.  The examiner noted that the Veteran had 
retired in 1983 due to physical injuries.  The diagnoses were 
anxiety disorder, not otherwise specified; depressive disorder, 
not otherwise specified; and alcohol dependence in reported early 
full remission.  The examiner stated that the Veteran's reported 
intrusive memories and nightmares about Vietnam were associated 
with his anxiety disorder, and that the reported problems with 
sleep could be due to any of the three diagnosed disorders.  The 
examiner assigned a GAF score of 60 to the anxiety disorder.  The 
examiner stated that there was not total occupational and social 
impairment due to mental disorder signs and symptoms.  The 
examiner stated that the Veteran's "mental disorder symptoms are 
not severe enough to interfere with occupational and social 
functioning."  The examiner specifically stated that it was 
"less likely as not that either the depressive disorder [not 
otherwise specified] or the alcohol dependence are part of the 
service connected anxiety disorder."  He noted that the Veteran 
attributed his depression to frustration with not having his VA 
claim resolved.  The examiner also referred to research that 
failed to support the theory of drinking to self-medicate in an 
effort to deal with psychological stress, and noted that the 
Veteran was at increased risk for alcohol abuse because his 
mother was an alcoholic.

After reviewing the evidence of record, the Board finds that the 
evidence does not support an evaluation in excess of 50 percent 
for the Veteran's service-connected anxiety disorder at any time 
during the appeal period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The most recent VA examination noted that the Veteran's "mental 
disorder symptoms are not severe enough to interfere with 
occupational and social functioning."  This examination is the 
most highly probative because the examiner reviewed the record to 
distinguish the effects of all of the components of the Veteran's 
psychiatric picture.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (remanding Board's decision where, medical evidence 
did not differentiate between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability); see also 61 Fed. Reg. 52695 (Oct. 8, 1996) (VA 
responding to commenters by noting that, when it is not possible 
to separate the effects of conditions, VA regulations at 38 
C.F.R. § 3.102, which require that reasonable doubt on any issue 
be resolved in the claimant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition). 

Under 38 C.F.R. § 4.14 (2010), the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation...is to be avoided.  
At the March 2010 VA examination, the examiner identified that 
depressive disorder and alcohol dependence are not part of the 
service-connected anxiety disorder.  As such, those symptoms may 
not be part of the Veteran's current disability evaluation.  The 
Board notes that the examiner particularly discussed the 
Veteran's alcohol use and discussed why the effects of such were 
not in association with service-connected disability, to include 
the Veteran's pre-service history and family component.    

During the appeal period, the GAF scores ranged from 45 to 60.  
One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  Clearly, when the 
lowest GAF score of 45 was assigned in May 2005, it was based on 
psychiatric problems that were not service-connected as the 
diagnoses were delusional disorder, polysubstance abuse and 
antisocial personality.  As such, this may not provide a basis 
for a service-connected disability rating.  38 C.F.R. § 4.14.  

Similarly, some of the GAF scores subsequent to that time also 
involved other than service-connected disability.  However, the 
March 2010 VA examiner identified the effects solely of the 
service-connected disability and assigned a GAF score of 60.  
This score is entirely consistent with the current disability 
rating.    

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

In general throughout the appeal period, there were no reports of 
serious suicidal ideation, hospitalization, obsessional rituals 
which interfere with routine activities, illogical or irrelevant 
speech, near continuous panic affecting the Veteran's ability to 
function independently, spatial disorientation, or neglect of 
personal appearance and hygiene.  The Veteran has also generally 
been noted to have at least a few close friends and to have some 
relationship with his daughter.  

As for industrial impairment, while the March 2008 treatment 
record noted that it was highly unlikely that the Veteran could 
work at this time, the diagnoses listed included non-service 
connected psychiatric disorders including alcohol dependence and 
depressive disorder.  The history as reported by the Veteran is 
that he retired in the early 1980s due to physical injuries, and 
there is no medical evidence of record that indicates that the 
Veteran is unable to work due to his service-connected anxiety 
disorder alone.  Again, the most recent VA examiner stated that 
there was not total occupational and social impairment due to 
mental disorder signs and symptoms, and that the Veteran's 
"mental disorder symptoms are not severe enough to interfere 
with occupational and social functioning."

The Veteran's anxiety disorder symptoms have not been shown to be 
so disabling as to warrant an evaluation of 70 percent.  The 
evidence does not show that symptomatology approximated, or more 
nearly approximated, the criteria for an evaluation in excess of 
50 percent at any time during the appeals period.  

The Veteran's disability is manifested by impairment in social 
and occupational functioning.  The rating criteria contemplate 
these impairments; hence, referral for consideration of an 
extraschedular rating is not warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008) 
(the Court articulated a three-step inquiry for determining 
whether a veteran is entitled to an extraschedular rating.  
First, the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's level 
of disability and symptomatology, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the veteran's disability picture requires the assignment 
of an extraschedular rating).  

In this case, the Veteran's lay statements as to the severity of 
his symptoms have been considered.  However, the Board attaches 
greater probative weight to the documented findings of record.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
Accordingly, the preponderance of the evidence is against a 
rating higher than 50 percent for the Veteran's anxiety disorder.  
38 C.F.R. § 4.7, 4.130, Diagnostic Code 9400.


ORDER

An initial evaluation in excess of 50 percent for anxiety 
disorder is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


